                     Case 1:21-mj-00011-BKE Document 21 Filed 07/08/21 Page 1 of 1



AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means(Page 2)

                                                                            Return

Case No.:                               Date and time warrant executed:                 Copy of warrant and inventory left with:

                                                                                        hJ(4\ACU
Inventory made in the presence of;

Inventory of the property taken and name(s)'of any person(s) seized:


             /V.4.               S< ( 'L-C ■(
                         ' :5



                                                                                                                                  CO

                                                                                                                                c:^
                                                                                                                                  CO-T^
                                                                                                                        I
                                                                                                                       CO
                                                                                                                                c75::op
                                                                                                                                  ior-'i
                                                                                                                       D          o
                                                                                                                                 :o
                                                                                                                       4=*        '^3
                                                                                                                       -O




                                                                        Certification



        1 declare under penalty of perjury that this inventory is couect and was returned along with the original warrant to the
designated Judge.



Date:     1-?'
                                                                                               Execuling officer‘s signaliire

                                                                                                 Ot
                                                                                                  Printed name and title
